For Immediate Release Contact:Willing L. Biddle, President or James R. Moore, CFO Urstadt Biddle Properties Inc. (203) 863-8200 Urstadt Biddle Properties Inc. Reports Fourth Quarter and Fiscal 2007 Operating Results Announces 14th Consecutive Annual Dividend Increase and Raises Annualized Dividend Rates by .03¢ per Share Greenwich, Connecticut, December 13, 2007 Urstadt Biddle Properties Inc. (UBA and UBP) today announced its fourth quarter and full year financial results for the fiscal year ended October 31, 2007.The Company also announced an increase in the quarterly dividend rates on its Class A and Common shares. Diluted funds from operations (“FFO”) for the quarter ended October 31, 2007 increased to $7,670,000 from $7,573,000 in the same quarter of fiscal 2006. For the year ended October 31, 2007, diluted FFO increased to $37,223,000 from $29,037,000 in fiscal 2006.FFO in fiscal 2007 included income from a settlement of a lease guaranty obligation of $6,000,000. Net income applicable to Common and Class A Common stockholders for the quarter ended October 31, 2007 was $4,240,000 compared to $4,251,000 in the corresponding three month period last year.For the year ended October 31, 2007 net income applicable to Common and Class A Common stockholders was $35,046,000 compared to $15,690,000 in fiscal 2006.Net income in the fiscal year ended October 31, 2007 included a gain on sale of property of $11,385,000 and income from a settlement of a lease guarantee obligation of $6,000,000. Diluted funds from operations (“FFO”) per share for the quarter ended October 31, 2007 amounted to $0.27 per Common share and $0.30 per Class A Common share compared to $0.27 per Common share and $.30 per Class A Common share in the fourth quarter of fiscal 2006. Net income applicable to Common and Class A Common stockholders for the quarter was $0.15 per diluted Common share and $0.17 per diluted Class A Common share compared to $0.15 per diluted Common share and $0.17 per diluted Class A Common share in the corresponding three month period last year. For the year ended October 31, 2007, diluted FFO per share amounted to $1.33 per Common share and $1.47 per Class A Common share compared to $1.04 per Common share and $1.15 per Class A Common share in fiscal 2006.Net income applicable to Common and Class A Common stockholders per share in fiscal 2007 was $1.25 per diluted Common share and $1.39 per diluted Class A Common share compared to $0.57 per diluted Common share and $0.63 per diluted Class A Common share, last year. 1 Acquisitions and Sales In fiscal 2007, UBP acquired two retail properties containing 102,000 sf of leaseable space for $21.4 million, all cash and a 20% interest in a partnership that owns a retail property in Westchester County, New York. The Company also purchased the remaining limited partnership interest in the Eastchester Mall that it didn’t already own at a cost of $2.8 million. The Company now owns 100% of the property. After year end, the company acquired a free standing retail property in northern New Jersey at a cost of $7.1 million. Operating Results Commenting on this year’s operating results Willing L. Biddle President and chief operating officer of UBP said, “We are pleased with our operating results this year and the additions to our growing core property portfolio.Our target areas of Westchester and Putnam Counties, New York, Fairfield County, Connecticut and northern New Jersey continue to be strong economic regions. Our tenant base is solid with stable retailers who provide the consumer with staple goods and services. We are optimistic about the near term and look ahead to another successful year in 2008”.Mr. Biddle continued, “We are pleased to report continued rental revenue growth in our core property portfolio this year. Our strong rental growth reflects recent property acquisitions and the effect of recently completed tenant lease transactions for both vacant space and expiring leases. In 2007, occupancy levels at the core properties increased to 95.4% from 93.2% at the beginning of the fiscal year. Overall, the core property portfolio was approximately 96% leased, unchanged from the end of last year. During the year, the Company signed or renewed expiring leases totaling 576,000sf of space.Leases were generally signed at rates 10%-12% higher than the prior tenant rental rates. UBP Announces increases in Class A and Common Share Dividend Rates for fourteenth consecutive year The Directors of the Company approved increases in the quarterly dividend rates on shares of UBP’s Class A Common Stock and Common Stock for the fourteenth consecutive year.The quarterly dividend rates were increased to $0.2375for each share of Class A Common Stock and $0.2150 for each share of Common Stock. The new dividend rates represent annualized increases of $0.03 per share in both the Class A Common shares and Common shares.Last year the Board of Directors approved increases in the annualized dividend rates of $0.02 per Class A Common share and Common share.The dividends are payable January 18, 2008 to stockholders of record on January 4, 2008. 2 Non-GAAP Financial Measure Funds from Operations (“FFO”) The Company considers FFO to be an additional financial measure of operating performance of an equity REIT.The Company reports FFO in addition to net income applicable to common shareholders and net cash provided by operating activities.Although FFO is a non-GAAP financial measure, the Company believes it provides useful information to shareholders, potential investors and management because it primarily excludes the assumption that the value of real estate assets diminishes predictably over time and industry analysts have accepted it as a performance measure.FFO is helpful as it excludes various items included in net income that are not indicative of the Company’s operating performance such as gains (or losses) from sales of property.The Company computes FFO in accordance with standards established by the National Association of Real Estate Investment Trusts (“NAREIT”).FFO is defined by NAREIT as net income or loss, excluding gains (or losses) from debt restructuring and sales of properties plus depreciation and amortization, and after adjustments for unconsolidated joint ventures.FFO does not represent cash generated from operating activities in accordance with GAAP and is not indicative of cash available to fund cash needs.FFO should not be considered as an alternative to net income as an indicator of the Company’s operating performance or as an alternative to cash flow as a measure of liquidity.Since all companies do not calculate FFO in a similar fashion, the Company’s calculation of FFO presented herein may not be comparable to similarly titled measures as reported by other companies. UBP is a self-administered equity real estate investment trust providing investors with a means of participating in ownership of income-producing properties with investment liquidity.UBP owns forty (40) properties containing 3.8 million square feet of space. Certain statements contained herein may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.Such factors include, among other things, risks associated with the timing of and costs associated with property improvements, financing commitments and general competitive factors. Table Follows 3 URSTADT BIDDLE PROPERTIES INC. (NYSE: UBA AND UBP) FISCAL YEAR AND FOURTH QUARTER 2007 RESULTS (in thousands, except per share data) Fiscal Year Ended Three Months Ended October 31 October 31 2007 2006 2007 2006 Revenues Base rents $ 57,260 $ 54,862 $ 14,011 $ 13,816 Recoveries from tenants 17,660 16,957 4,267 3,795 Settlement of lease guarantee obligation 6,000 - - - Lease termination income 115 75 - 75 Mortgage interest and other 845 408 95 47 81,880 72,302 18,373 17,733 Expenses Property operating 12,109 11,666 2,598 2,421 Property taxes 10,926 10,262 2,796 2,686 Depreciation and amortization 13,442 13,073 3,441 3,252 General and administrative 4,979 4,981 1,136 1,078 Directors' fees and expenses 240 250 59 55 41,696 40,232 10,030 9,492 Operating Income 40,184 32,070 8,343 8,241 Non-Operating Income (Expense): Interest expense (7,773 ) (8,287 ) (1,863 ) (1,986 ) Interest, dividends and other investment income 501 950 104 256 Minority interests (161 ) (189 ) (9 ) (48 ) Income from Continuing Operations before Discontinued Operations 32,751 24,544 6,575 6,463 Discontinued Operations: Income from discontinued operations 252 488 - 123 Gain on sale of property 11,385 - - - Income from Discontinued Operations 11,637 488 - 123 Net Income 44,388 25,032 6,575 6,586 Preferred stock dividends (9,342 ) (9,342 ) (2,335 ) (2,335 ) Net Income Applicable to Common and Class A Common Stockholders $ 35,046 $ 15,690 $ 4,240 $ 4,251 Diluted earnings per share: Per Common Share: Income from continuing operations $ .83 $ .57 $ .15 $ .15 Income from discontinued operations $ .42 $ - $ - $ - Net Income Applicable to Common Stockholders $ 1.25 $ .57 $ .15 $ .15 Per Class A Common Share: Income from continuing operations $ .93 $ .63 $ .17 $ .17 Income from discontinued operations $ .46 $ - $ - $ - Net Income Applicable to Class A Common Stockholders $ 1.39 $ .63 $ .17 $ .17 4 URSTADT BIDDLE PROPERTIES INC. (NYSE: UBA AND UBP) FISCAL YEAR AND FOURTH QUARTER 2007 RESULTS (in thousands, except per share data) Fiscal Year Ended Three Months Ended October 31 October 31 2007 2006 2007 2006 Reconciliation of Net Income Applicable to Common and Class A Common Stockholders to Funds from Operations Net Income Applicable to Common and Class A Common Stockholders $ 35,046 $ 15,690 $ 4,240 $ 4,251 Plus:Real property depreciation 10,530 9,981 3,024 2,540 Amortization of tenant improvements and allowances 2,267 2,450 249 573 Amortization of deferred leasing costs 564 557 148 121 Depreciation and amortization on discontinued operations 40 170 - 40 Minority interests 161 189 9 48 Less:Gains on sales of properties (11,385 ) - - - Funds from Operations Applicable to Common and Class A Common Stockholders (Diluted) $ 37,223 $ 29,037 $ 7,670 $ 7,573 Funds from Operations (Diluted) Per Share: Common $ 1.33 $ 1.04 $ .27 $ .27 Class A Common $ 1.47 $ 1.15 $ .30 $ .30 Weighted Average Shares Outstanding – Diluted Common equivalent shares 7,293 7,199 7,310 7,256 Class A Common equivalent shares 18,694 18,673 18,666 18,705
